Exhibit 3(ii) AMENDED AND RESTATED BY-LAWS OF GENERAL ELECTRIC CAPITAL CORPORATION ARTICLE 1 Meetings of Stockholders Section1.1. Annual Meetings. If required by applicable law, an annual meeting of stockholders shall be held for the election of directors at such date, time and place, if any, either within or without the State of Delaware, as may be designated by (i)the Chairperson of the Board of Directors, the Vice Chairperson of the Board of Directors, the Chief Executive Officer or any President of the corporation from time to time, or (ii)resolution of the Board of Directors, from time to time. Any other proper business may be transacted at the annual meeting. Section1.2. Special Meetings.
